internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr107067-00 date date in re distributing controlled business a location a location b shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f a b c d plr-107067-00 e f g h i z we respond to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in your request and in subsequent correspondence is summarized below distributing is an accrual basis corporation that is engaged in business a in two separate geographic locations location a and location b distributing has outstanding z shares of a single class of voting common_stock which is owned by shareholder a a percent shareholder b b percent shareholder c c percent shareholder d d percent shareholder e e percent and shareholder f f percent financial information has been received indicating that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years over the last several years the focus of management in each of the two locations has changed by separating distributing’s business along geographic lines it is anticipated that the two management groups will be free to operate their lines of business in accordance with their separate management philosophies accordingly it is proposed that distributing transfer all assets associated with location b to controlled distributing will distribute to shareholder d shareholder e and shareholder f all of the outstanding shares of controlled in exchange for their stock in distributing shareholder d will own g percent shareholder e will own h percent and shareholder f will own i percent of controlled the representations in connection with the proposed transaction the taxpayer has represented that a the fair_market_value of the stock of controlled to be received by each shareholder will approximately equal the fair_market_value of the distributing stock surrendered by each shareholder in the exchange plr-107067-00 b c d e f g h i j no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose to allow the management group of each location to focus on its respective lines of business and to develop these lines as it sees fit the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is not an s_corporation and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 of the internal_revenue_code there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled k the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with plr-107067-00 the assets being transferred l m n o no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length there are no continuing planned or intended transactions between distributing and controlled following the distribution no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows rulings the transfer by distributing to controlled of the location b assets in exchange for the stock of controlled and the assumption_of_liabilities followed by the distribution of all of the stock of controlled to shareholder d shareholder e and shareholder f in exchange for all of the stock of distributing owned by such shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the location b assets to controlled solely in exchange for stock of controlled and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the location b assets in exchange for the stock of controlled sec_1032 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled to shareholder d shareholder e and shareholder f sec_361 plr-107067-00 the basis of the location b assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately before their transfer to controlled sec_362 the holding_period of the location b assets transferred to controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder d shareholder e or shareholder f upon receipt of the controlled stock in exchange for their distributing stock sec_355 the basis of the controlled stock in the hands of shareholder d shareholder e and shareholder f will be the same as the basis of the distributing stock surrendered by each of them in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder d shareholder e and shareholder f will include the holding_period of the distributing stock surrendered by each of them provided such stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 following distribution of the stock of controlled proper allocation of earnings_and_profits will be made among distributing and controlled in accordance with sec_1_312-10 of the income_tax regulations caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has plr-107067-00 been sent to the taxpayer’s authorized representative sincerely yours associate chief_counsel corporate by assistant to the chief branch
